Case 1:19-dm-00012-AJT Document9 Filed 05/16/19 Page 1 of 2 PagelD# 868

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Alexandria Division

UNITED STATES OF AMERICA )
)
Vv. )
)
JOHN DOE 2010R03793 ) Case No. 1:19-dm-12-AJT-2
)
)
ORDER

By Order dated May 6, 2019, the Court ordered Chelsea Manning to testify and provide
other information in the above-captioned grand jury proceeding. [Doc. 2]. Ms. Manning
subsequently stipulated that she would refuse to comply with the Court’s Order. On May 16,
2019, the Court held a closed hearing on Ms. Manning’s motions to preclude her testifying
before the Grand Jury; and after denying those motions, determined that Ms. Manning refused to
comply with the Court’s Order to testify, that she would persist in that refusal, and that she did
not have just cause not to testify as ordered; and found Ms. Manning in civil contempt. The
Court then reconvened in open session to consider the appropriate sanction, if any, for her
contempt; and upon consideration of the arguments of counsel, and the statements of Ms.
Manning, determined that a coercive sanction was appropriate.

Upon consideration of the arguments and representations of counsel and Ms. Manning,
the motions, the memoranda in support thereof and in opposition thereto, and for the reasons
stated in closed and open court at the May 16, 2019 hearing, it is hereby

ORDERED that Chelsea Manning be, and she hereby is declared, in civil contempt of

court for refusing to testify before the Grand Jury, as ordered; and it is further
Case 1:19-dm-00012-AJT Document9 Filed 05/16/19 Page 2 of 2 PagelD# 869

ORDERED that Chelsea Manning be REMANDED to the custody of the Attorney
General until such time as she purges herself of contempt or for the life of the grand jury, but in
no event longer than 18 months; and it is further

ORDERED that if Chelsea Manning does not purge herself of contempt within thirty
days of this Order, she shall incur a conditional fine of $500 per day until such time as she
purges herself of contempt; and if she fails to purge herself of contempt within sixty (60) days
after the date of the issuance of this Order, a conditional fine of $1,000 per day until such time as
she purges herself of contempt or for the life of the grand jury.

The Clerk is directed to forward a copy of this Order to all counsel of record.

/
Anthony J. Tre
United States DiS Judge

Alexandria, Virginia
May 16, 2019

Nm
